                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION



SHELBY and SANDRA LUMAN,
BRYON KEITH and TINA HANEY,
RONNIE and MARY MCDONALD,
ALLSTATE INSURANCE CO., and
ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY                                                                    PLAINTIFFS


v.                                    Case No. 6:18-cv-6113


FCA USA LLC                                                                         DEFENDANT


                                             ORDER

       Before the Court is a Joint Motion for Dismissal. ECF No. 30. The parties move the

Court for an order dismissing with prejudice all claims in this case. The parties state that “the

captioned matter has been amicably resolved.” ECF No. 30. Accordingly, the Court finds that

this case should be and hereby is DISMISSED WITH PREJUDICE.                      The court retains

jurisdiction to vacate this order and to reopen this action upon cause shown that the settlement has

not been completed and further litigation is necessary.

       IT IS SO ORDERED, this 9th day of October, 2019.


                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
